Citation Nr: 1011471	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  03-05 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for a nervous disorder, 
other than posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty for training in the United 
States Army National Guard from June to October 1975 and had 
active military service from March 1976 to June 1980.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2005, the Veteran testified during a personal 
hearing at the RO and, in October 2006, she testified during 
a hearing at the RO before the undersigned Veterans Law 
Judge.  Transcripts of each hearing are of record.

In a May 2007 decision, the Board, in pertinent part, denied 
service connection for IBS, allergic rhinitis, a nervous 
disorder other than PTSD, and a back disorder. 
The Veteran appealed the Board's decision as to these claims 
for service connection to the United States Court of Appeals 
for Veterans Claims (Court).  In a November 2008 Order, the 
Court granted a Joint Motion for partial remand vacating the 
Board's decision as to these four claims for service 
connection and remanding these matters to the Board for 
compliance with instructions in the Joint Motion.  The appeal 
as to the remaining issues of entitlement to service 
connection for vaginitis with moniliasis, bilateral axillary 
adenitis, chronic urinary tract infections, sinusitis, 
fibrocystic breast disease, a left knee disorder including as 
secondary to the Veteran service-connected right knee 
disability, diabetes mellitus, bilateral foot condition, 
hidradenitis, and for granulomatous as well as entitlement to 
initial higher ratings for hemorrhoids, gastroesophageal 
reflux disease before and after March 1, 2004, urticaria with 
sensitive skin, and chondromalacia patella of the right knee 
were dismissed by the Court.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that while these matters were 
appealed to the Court, a substantial amount of medical 
evidence, to include VA medical records and Social Security 
Administration determinations and the underlying medical 
records were associated with the claims file.  This evidence 
has not been considered by the RO and neither the Veteran nor 
his representative has expressly waived initial RO 
consideration of the evidence.  Thus a remand for RO 
consideration of this evidence, in the first instance, and 
issuance of an SSOC reflecting such consideration, is 
warranted.  See 38 C.F.R. § 19.31, 19.37 (2009).

In the August 2008 Joint Motion, the parties agreed that a 
remand was required because the Board failed to consider the 
extent that the Veteran's lay evidence may be competent 
medical evidence to support her claims for service connection 
and for the Board to determine whether a VA examination was 
warranted.  

Lay evidence is competent "if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person."  38 
C.F.R. § 3.159(a)(2); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  A Veteran is competent to report observable 
symptoms as well as to describe the continuity of those 
symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007)

With regard to a VA examination, the Board notes that 
pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the Veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  The third part could 
be satisfied by competent evidence showing post- service 
treatment for a condition or other possible association with 
military service.

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the 
Court held that credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation is enough to satisfy the "low threshold" 
requirement that a disability "may be associated" with 
service.   

With regard to claim for service connection for IBS, service 
treatment records (STRs) indicate that in February 1977, the 
Veteran was seen for complaints of a stomach ache and 
diarrhea diagnosed as gastroenteritis and treated with 
medication including Donnatal.  In a September 2003 written 
statement, the Veteran claimed this was used to treat IBS and 
other gastrointestinal disorders.  A November 1979 service 
treatment record indicates the Veteran was seen for 
complaints of nausea and stomach pain diagnosed as gastritis.  
Results of an upper gastrointestinal (UGI) series performed 
in January 1980 revealed some gastroesophageal reflux.  A 
February 1980 clinical entry reflects her complaint of 
feeling nauseated and vomiting.  It was noted that 
approximately a month earlier she was underwent an UGI series 
to rule out an ulcer.  The UGI was within normal limits.  On 
a report of medical history completed when she was examined 
for separation in May 1980, the Veteran said she had frequent 
indigestion but denied having stomach or intestinal trouble.  
Post-service medical records reflect that the Veteran is 
diagnosed with IBS.  The Veteran asserts that she had 
gastrointestinal symptoms, including diarrhea and 
constipation that started in 1977 on active duty and was 
initially treated for IBS between 1997 and 2003.  

With regard to the claim for service connection for allergic 
rhinitis, STRs are negative for complaints or diagnosis of, 
or treatment for, allergic rhinitis.  When seen in the clinic 
in January 1980, it was noted that the Veteran had a 
congested nose but no history of cough or rhinitis.  Post 
service, in December 1996 records, Dr. K.D.J. noted that the 
Veteran had allergies and pharyngitis.  June 2002 private 
ear, nose, and throat (ENT) records include a diagnosis of 
allergic rhinitis.  During her 2006 Board hearing, and her 
2005 RO hearing, the Veteran indicated that she had allergy 
and sinus symptoms in service that continued to present day.

With regard to the claim for service connection for a nervous 
condition other than PTSD,  STRs are negative for a diagnosis 
of a psychiatric disorder, including a nervous condition.  A 
January 1980 clinical entry indicates the Veteran was seen in 
the mental hygiene clinic and a psychiatric history was 
apparently obtained but a psychiatric disorder was not noted.  
On a report of medical history completed in May 1980 when she 
was examined for discharge, the Veteran checked yes to having 
nervous trouble or depression.  A psychiatric disorder was 
not diagnosed or otherwise demonstrated at that time.  Post 
service medical records include a December 1980 VA 
neuropsychiatric examination report indicating that the 
examiner found no neuropsychiatric disease.  January 2003 VA 
records indicate the Veteran was seen for depression and 
panic attacks.  In April 2003, she was diagnosed with an 
anxiety disorder and, in July 2003, she was seen for chronic 
depression.   During her 2006 Board hearing, and 2005 RO 
hearing, the Veteran said her anxiety started in service 
because she was yelled at by superior offices while stationed 
in Germany.  She indicated she was under a lot of pressure on 
active duty.  She said she was sexually harassed in service, 
as evidenced by her doing kitchen police duty and extra duty 
in bathrooms with a drill sergeant.  She said she had 
depression, not PTSD, and also had panic attacks and anger.  

With regard to the claim for service connection for a back 
disorder, STRs are negative for complaints or diagnosis of, 
or treatment for a back disorder.  On her May 1980 report of 
medical history, the Veteran said she had frequent back pain. 
When examined that day, neither a spinal or back disorder was 
noted.  Post service, a December 1980 VA examination report 
includes the Veteran's complaints about her back.  
Examination findings noted normal range of back motion 
without spasms.  X-rays of the Veteran's spine were negative.  
The VA examiner concluded that a back condition was not 
found.  More recently, a May 2004 VA outpatient clinic record 
notes that the Veteran gave a history of intermittent low 
back pain for 20 years.  She denied a history of injury.  She 
also complained of right knee pain that she said affected her 
gait and back pain.  X-rays showed severe degenerative 
changes in the posterior compartment of L4-S1 with 
unremarkable alignment.  An August 2004 magnetic resonance 
image (MRI) of her lumbosacral spine showed partial disk 
desiccation and bulging disks in the lower three lumbar 
levels and multi-level facet joint degenerative changes.  
During her 2006 Board hearing and 2005 personal hearing, the 
Veteran said her back problems started during basic training 
when her right knee was injured, and continued to present 
day. 

In light of the above, the Board finds that to ensure all due 
process is afforded the Veteran, she should be scheduled for 
appropriate VA examinations and opinions to determine whether 
she currently has IBS, allergic rhinitis, a nervous disorder 
other than PTSD, and a back disorder, related to her military 
service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon, supra.

Accordingly, these matters are REMANDED for the following 
actions:

1.  The Veteran should be scheduled for 
appropriate VA examinations (to include 
gastrointestinal, allergy, psychiatric, 
and spine) to determine the nature and 
etiology of any currently diagnosed IBS, 
allergic rhinitis, nervous disorder other 
than PTSD, and a back disorder.  The 
entire claims file must be provided to 
each examiner designated to examine the 
Veteran, and the examination reports 
should reflect consideration of the 
Veteran's documented medical history and 
assertions.  All necessary tests and 
studies should be accomplished (with all 
results made available to the requesting 
examiner prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The examiners are requested to opine 
(specific to the disorder they were 
requested to evaluate) whether it is at 
least as likely as not (i.e. 50 percent 
or greater probability) that IBS, 
allergic rhinitis, a nervous disorder 
other than PTSD, and a back disorder, if 
diagnosed, began during service or are 
otherwise related to service.  Her 
statements with regard to continuity 
since service should be considered in 
entering any conclusions.

Each examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached. 

2.  Thereafter, the AMC/RO should 
readjudicate each of the claims for 
service connection remaining on appeal.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
SSOC that contains notice of all relevant 
actions taken on the claims.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


